


110 HR 3525 IH: FACT Act Rulewriting

U.S. House of Representatives
2007-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3525
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2007
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To require rapid implementation of guidelines and
		  regulations regarding the accuracy of consumer information furnished to
		  consumer reporting agencies that were required to be established by the Fair
		  and Accurate Credit Transactions Act of 2003 and have not been implemented, to
		  provide that the Federal Trade Commission shall take the lead in implementation
		  of the guidelines and regulations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FACT Act Rulewriting
			 Improvement Act of 2007.
		2.Rapid
			 implementation of requirements established under the Fair and Accurate Credit
			 Transactions Act of 2003
			(a)Accuracy
			 guidelines for furnishers of informationSection 623(e) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681s–2(e)) is amended—
				(1)in paragraph (1),
			 by striking Federal banking agencies, the National Credit Union
			 Administration, and the Commission shall, with respect to the entities that are
			 subject to their respective enforcement authority under section 621, and in
			 coordination as described in paragraph (2) and inserting the
			 Commission, in consultation with the Federal banking agencies and the National
			 Credit Union Administration, shall;
				(2)by striking
			 paragraph (2) and inserting the following new paragraph:
					
						(2)Guidelines and
				regulations
							(A)In
				generalThe Federal banking agencies and the National Credit
				Union Administration shall establish and maintain guidelines and prescribe
				regulations, with respect to entities subject to their respective enforcement
				authority under section 621, that are the same or substantially similar to the
				guidelines established and maintained by the Commission under paragraph (1)(A)
				and the regulations prescribed by the Commission under paragraph (1)(B).
							(B)Report on
				discrepanciesIf there is any discrepancy between any guideline
				established by, or regulation prescribed by, the Commission under paragraph (1)
				and any guideline established by, or regulation prescribed by, any Federal
				banking agency or the National Credit Union Administration, as the case may be,
				under subparagraph (A), the agency or Administration shall submit a report to
				the Committee on Financial Services of the House of Representatives and the
				Committee on Banking, Housing, and Urban Affairs of the Senate containing an
				explanation for the discrepancy before the end of the 90-day period beginning
				on the date the guideline was established or the regulation was prescribed in
				final form by such agency or
				Administration.
							;
				and
				(3)in paragraph (3),
			 by striking in paragraph (1) and inserting in paragraphs
			 (1) and (2).
				(b)Ability of
			 consumer To dispute information directly with furnisherSection
			 623(a)(8) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)) is
			 amended—
				(1)in
			 subparagraph (A), by striking Federal banking agencies, the National
			 Credit Union Administration, and the Commission shall jointly prescribe
			 and inserting Commission, in consultation with the Federal banking
			 agencies and the National Credit Union Administration, shall
			 prescribe;
				(2)by adding at the
			 end the following new subparagraph:
					
						(H)Regulations
							(i)In
				generalThe Federal banking agencies and the National Credit
				Union Administration shall prescribe regulations, with respect to entities
				subject to their respective enforcement authority under section 621, that are
				the same or substantially similar to the regulations prescribed by the
				Commission under subparagraph (A).
							(ii)Report on
				discrepanciesIf there is any
				discrepancy between any regulation prescribed by the Commission under
				subparagraph (A) and any regulation prescribed by any Federal banking agency or
				the National Credit Union Administration under clause (i), the agency or
				Administration shall submit a report to the Committee on Financial Services of
				the House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate containing an explanation for the discrepancy before the
				end of the 90-day period beginning on the date the regulation was prescribed in
				final form by such agency or
				Administration.
							;
				and
				(3)in subparagraphs
			 (B) and (C), by inserting or (H) after under subparagraph
			 (A), each place such term appears.
				(c)Prompt
			 implementation
				(1)CommissionThe
			 guidelines required under section 623(e)(1)(A) of the Fair Credit Reporting Act
			 and the regulations required under subsections (a)(8)(A) and (e)(1)(B) of
			 section 623 of such Act (as amended by this section) shall be established or
			 prescribed in final form before the end of the 90-day period beginning on the
			 date of the enactment of this Act.
				(2)Banking agencies
			 and ncuaThe guidelines required under section 623(e)(2) of the
			 Fair Credit Reporting Act and the regulations required under subsections
			 (a)(8)(H) and (e)(2) of section 623 of such Act (as amended by this section)
			 shall be established or prescribed in final form before the end of the 30-day
			 period beginning on the date of final action by the Federal Trade Commission in
			 accordance with paragraph (1).
				
